Name: Commission Implementing Decision (EU) 2017/2266 of 6 December 2017 amending Implementing Decision (EU) 2016/1138 as regards certain deadlines for the use of UN/Cefact standards in the exchange of information on fisheries (notified under document C(2017) 8089)
 Type: Decision_IMPL
 Subject Matter: information technology and data processing;  fisheries;  information and information processing;  economic geography
 Date Published: 2017-12-08

 8.12.2017 EN Official Journal of the European Union L 324/55 COMMISSION IMPLEMENTING DECISION (EU) 2017/2266 of 6 December 2017 amending Implementing Decision (EU) 2016/1138 as regards certain deadlines for the use of UN/Cefact standards in the exchange of information on fisheries (notified under document C(2017) 8089) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Articles 111 and 116 thereof, Having regard to Commission Implementing Regulation (EU) No 404/2011 of 8 April 2011 laying down detailed rules for the implementation of Council Regulation (EC) No 1224/2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy (2), and in particular Article 146j thereof, Whereas: (1) Member State systems should be capable of exchanging fishing activity data and sales-related data messages using the United Nations Centre for Trade Facilitation and Electronic Business (UN/Cefact) standard in accordance with Article 146g and 146h of Implementing Regulation (EU) No 404/2011. (2) Commission Implementing Decision (EU) 2016/1138 (3) fixes the deadlines for the use of UN/Cefact standards in the exchanges of fisheries data. (3) In order to ensure business continuity there is a need to establish a transition period during which the format in use before 1 November 2017 and the UN/Cefact standard format may be used for data exchanges, both within the Union as well as between Member States and third countries. (4) There is a need to modify the specifications for replying to requests for sales notes and take-over data in order to harmonise this procedure with the specifications of other data requests. (5) It is therefore appropriate to postpone certain deadlines set by Implementing Decision (EU) 2016/1138 for the use of these UN/Cefact standards. (6) During meetings of the Fisheries Control Experts Group  ERS (Electronic recording and reporting system) and Data Management working group, Member States agreed on the need to establish a transition period, to modify the aforementioned specifications and to postpone certain deadlines. (7) As the transition period started already on 1 November 2017, there is a need for this Decision to apply retroactively from this date. (8) Implementing Decision (EU) 2016/1138 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Amendments to Implementing Decision (EU) 2016/1138 Implementing Decision (EU) 2016/1138 is amended as follows: (1) In Article 2, the following paragraphs 3 and 4 are added: 3. During a transition period ending no later than 1 May 2018, each exchange of fishing activity data between two Member States shall continue to be made using the format in place before 1 November 2017 unless both the sending and the receiving Member State are capable of exchanging fishing activity data using the new UN/Cefact standard format. 4. Exchanges of fishing activity data within the framework of a sustainable fisheries partnership agreement shall continue to be made using the format in place before 1 November 2017 until the date agreed with the concerned third country.; (2) Article 3 is amended as follows: (a) in paragraph 1, the following subparagraph is added: During a transition period ending no later than 1 May 2018, each exchange of sales notes and of take-over data between two Member States shall continue to be made using the format in place before 1 November 2017 unless both the sending and the receiving Member State are capable of exchanging sales notes and take-over data using the new UN/Cefact standard format.; (b) paragraph 2 is replaced by the following: 2. As from 1 November 2018, Member States systems shall be capable of sending and replying to requests for sales notes and take-over data as referred to in Article 146h(3) of Implementing Regulation (EU) No 404/2011 in UN/Cefact P1000-5 format for operations that take place as from that date.. Article 2 Application This Decision shall apply from 1 November 2017. Article 3 Addressees This Decision is addressed to the Member States. Done at Brussels, 6 December 2017. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 112, 30.4.2011, p. 1. (3) Commission Implementing Decision (EU) 2016/1138 of 11 July 2016 amending the formats based on the UN/Cefact standard for the exchange of information on fisheries (OJ L 188, 13.7.2016, p. 26).